Mr. Justice Rigau,
concurring.
San Juan, Puerto Rico, October 29, 1965
Rule 47 of the Rules of Civil Procedure provides, in the pertinent part, that the party aggrieved by an order may, within the term of five days (after the date of'filing in the record), file a motion for reconsideration. That Rule adds:
“The court, within 5 days after the filing of such motion, shall deny the same outright or set a hearing to hear the parties. If denied outright, the term to appeal shall be deemed never to have been interrupted. If a hearing is set to hear the parties, the term to. appeal shall run as of the filing of copy of notice of the order of the court passing upon the motion definitively. If the court fails to take action on the motion for reconsideration within 5 days after filing, such motion shall be deemed to have been denied outright.”
Hence, as stated in the opinion of the Court, by virtue of Rule 47 a motion for reconsideration may be denied in two ways, to wit: (1) by express order denying the same outright, entered within five days after its filing, or (2) by *784not taking any action within the said five days, in which case it is deemed to be denied outright.
The case at bar presents a situation or alternative not provided for by Rule 47. This is, if the judge does not take action within five days after the motion for reconsideration is filed (and, therefore, the same is deemed to have been denied outright), may the court set it subsequently for hearing?
In Franceschi v. Municipality of Juana Díaz, by per cu-riam decision of May 15, 1963, this Court answered in the negative the preceding question. In the case at bar we have considered the problem anew. The truth is that I do not believe that there is anything in the case law or in the legislative history of Rule 47 to compel us inexorably to answer the aforesaid question one way or the other. If Rule 47 had foreseen the situation, we would indeed have no problem. Since the laws and the rules cannot foresee all situations, we are in the classical position in which the case law fills the gaps of the positive law.
It seems clear to me that the solution of Franceschi v. Municipality of Juana Díaz, supra, produces greater certainty and simplicity in the proceeding. However, in view of the circumstances of the great volume of work of the Court of First Instance, of its facilities and of its administration, I believe that there is the risk that if we follow the rule of Franceschi v. Municipality of Juana Díaz we would be paying a very costly price for that certainty and that simplicity, that is, that we would be depriving the courts of a flexibility which, under the circumstances noted above, seems necessary at present as a practical question and conducive to better justice.
In view of these considerations, I concur in the opinion of the Court and in the opinion of Mr. Justice Blanco Lugo. I believe, however, that whenever it is feasible to attain the *785certainty in the aforementioned proceeding without impairing justice, we must go back, whether jurisprudentially or by express amendment to Rule 47, to the rule contained in Franceschi v. Municipality of Juana Díaz, supra.